Citation Nr: 1001878	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initially compensable evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to January 
1947.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
service-connected genital injury is manifested by atrophy of 
both testicles and chronic phimosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
impotence have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2009).

2.  The criteria for a separate 20 percent evaluation for 
chronic phimosis have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 
7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in September 2006 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in May 
2007 and April 2008, after which the claim was readjudicated, 
and again in June 2008.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA fee-based medical examination was provided to 
the Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's genital injury claim, because 
the appeal of this issue is based on the assignment of an 
initial evaluation following an initial award of service 
connection for impotence.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for impotence was granted by a January 
2007 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-
7523, effective July 10, 2006.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted genitourinary disability, under Diagnostic Code 
7599, was the service-connected disorder, and complete 
atrophy of the testis, under Diagnostic Code 7523, was a 
residual condition.  See Id. (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").

A June 2006 letter from a private physician stated that the 
Veteran sustained significant burn injuries to the penis and 
testicles that resulted in sterilization.  The letter also 
stated that the Veteran had a chronic phimosis that caused 
him to be unable to retract his foreskin.  The private 
physician stated that it was "highly likely" that these 
symptoms were the result of the Veteran's in-service injury.

A September 2006 VA fee-based medical examination report 
stated that on physical examination, no skin abnormalities 
were noted.  The Veteran had "atrophic testicle" with small 
scrotum and penis.  The diagnosis stated that the objective 
factors were "absent and atrophied testicles."

The medical evidence of record shows that the Veteran's 
service-connected genital injury is manifested by atrophy of 
both testicles and chronic phimosis.  Under Diagnostic Code 
7523, complete atrophy of the testis warrants a 
noncompensable evaluation if it affects one testicle and a 20 
percent evaluation if it affects both testicles.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523.  The medical evidence of 
record shows that both of the Veteran's testicles are 
atrophied.  While the September 2006 VA fee-based medical 
examination report used the singular version of testicle in 
the physical examination section, it used the plural version 
in the diagnosis.  In addition, the June 2006 letter from a 
private physician also indicated that both of the Veteran's 
testicles had sustained significant injuries.  Accordingly, a 
20 percent evaluation is warranted under Diagnostic Code 
7523.

In addition, the June 2006 letter from a private physician 
stated that the Veteran had chronic phimosis as a result of 
the in-service injury.  Under Diagnostic Code 7522, deformity 
of the penis with loss of erectile power warrants a 20 
percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.  While the medical evidence of record does not 
demonstrate that the Veteran has loss of erectile power, it 
does show that the chronic phimosis causes an inability to 
retract the foreskin.  The Board finds that this 
symptomatology is sufficiently similar to that contemplated 
by Diagnostic Code 7522 to make rating by analogy proper.  
See 38 C.F.R. § 4.20.  Accordingly, a separate evaluation is 
warranted for the Veteran's phimosis under Diagnostic Code 
7522.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  Fenderson, 12 Vet. App. at 126.  However, the 
evidence of record shows that the symptoms of the Veteran's 
service-connected genital injury have remained largely 
unchanged since the time of his initial evaluation.  
Accordingly, there is no basis for staged ratings with 
respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for his genital injury inadequate.  The 
Veteran's genital injury was evaluated under to 38 C.F.R. § 
4.115b, Diagnostic Codes 7522 and 7523, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's genital injury is manifested by atrophy 
of both testicles and chronic phimosis.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities ratings 
assigned herein.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of genital 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for the ratings assigned herein for the Veteran's genital 
injury more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the schedular 
evaluation assigned herein is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 38 C.F.R. § 4.115b, Diagnostic Codes 
7522, 7523.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initial rating in excess of those assigned herein, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.




(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation of 20 percent for impotence is granted, 
subject to the laws and regulations governing the payments of 
monetary benefits.

A separate 20 percent disability evaluation for the Veteran's 
chronic phimosis is granted, subject to the laws and 
regulations governing the payments of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


